IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jerard Bradley,                                :
                      Petitioner               :
                                               :
              v.                               :
                                               :
Pennsylvania Department                        :
of Corrections,                                :   No. 374 M.D. 2020
                 Respondent                    :   Submitted: October 23, 2020



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge1
              HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: January 11, 2021




              Before the Court are the Preliminary Objections to the Petition for
Review (Preliminary Objections), in the nature of a demurrer, filed by the
Pennsylvania Department of Corrections (Department) in response to Jerard
Bradley’s (Petitioner) Petition for Review (Petition).               Representing himself,
Petitioner seeks relief in our original jurisdiction of his inmate misconduct finding.
Petitioner challenges the process utilized in the prosecution of a misconduct finding
he received following an altercation with prison officials. Specifically, Petitioner


       1
       This case was assigned to the opinion writer prior to January 4, 2021, when Judge Brobson
became President Judge.
claims he was not timely served with the misconduct prior to the hearing thereon
and that he was not allowed to call witnesses on his own behalf at the hearing. For
the reasons that follow, we overrule the Preliminary Objections.

             Petitioner is incarcerated at the State Correctional Institution at
Somerset (SCI-Somerset). See Petition at 1, ¶ 1. Petitioner alleges that on March
16, 2020, prison officials brought him to a hearing room for a hearing on a
misconduct regarding an incident that allegedly occurred on March 10, 2020. See
Petition at 1, ¶ 4. Petitioner alleged that he had not been served with a copy of the
misconduct prior to the hearing. See id. at 1 & 5, ¶¶ 4 & 20. Petitioner alleges that
he raised a claim with the hearing examiner that he had not received service of the
misconduct, as required, but that the hearing examiner conducted the hearing
nonetheless. See id. at 1-2 & 5, ¶¶ 4, 7 & 20. In addition to not being served with
proper notice of the misconduct charges against him, Petitioner also alleges that he
was prevented from calling witnesses or introducing evidence on his behalf at the
hearing. See id. at 5, ¶ 20.

             In the Preliminary Objections, Department alleges that Petitioner did,
in fact, receive a copy of the misconduct prior to the misconduct hearing. See
generally Preliminary Objections. Department claims that a copy of the misconduct
establishes that Petitioner received written notice of the charges against him on
March 10, 2020, at 15:30 hours. See Preliminary Objections at 4, ¶¶ 17-19.
Department further argues that the misconduct form establishes that prison officials
“informed” Petitioner of the misconduct charges and issued forms to Petitioner that
would have allowed him to submit his own version of events and request witnesses
and/or representation, if Petitioner desired. See id. at 4-5, ¶ 20. Further, Department


                                          2
claims that the hearing examiner’s contemporaneous notes do not document that
Petitioner either complained of a lack of proper, timely service of the misconduct
prior to the hearing, or lodged any complaint regarding his ability to call witnesses
on his own behalf. See id. at 5, ¶ 21. Department further argues that documents
related to later requested reviews of the matter likewise fail to illustrate that
Petitioner lodged a complaint that he was unable to call witnesses on his own behalf
at any time during the grievance procedure. See id. at 5, ¶¶ 22-24. Accordingly,
Department requests that the Court sustain its Preliminary Objections and dismiss
the Petition with prejudice. See id. at 6, ¶ 25-26 & Wherefore Clause.

             Initially, we note that

             [i]n ruling on preliminary objections, we must accept as
             true all well-pleaded material allegations in the petition for
             review, as well as all inferences reasonably deduced
             therefrom. The Court need not accept as true conclusions
             of law, unwarranted inferences from facts, argumentative
             allegations, or expressions of opinion. In order to sustain
             preliminary objections, it must appear with certainty that
             the law will not permit recovery, and any doubt should be
             resolved by a refusal to sustain them.

             A preliminary objection in the nature of a demurrer admits
             every well-pleaded fact in the complaint and all inferences
             reasonably deducible therefrom. It tests the legal
             sufficiency of the challenged pleadings and will be
             sustained only in cases where the pleader has clearly failed
             to state a claim for which relief can be granted. When
             ruling on a demurrer, a court must confine its analysis to
             the complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010).



                                           3
              Further, this Court has held that Department’s internal grievance
procedure provides constitutionally adequate and meaningful legal remedies to
inmates. See Fennell v. Goss (Pa. Cmwlth., No. 1198 C.D. 2015, filed October 2,
2015);2 Silo v. Ridge, 728 A.2d 394, 399 (Pa. Cmwlth. 1999). “Procedural due
process is satisfied in prison disciplinary proceedings resulting in the loss of benefits
when the inmate is afforded with (1) written notice of the violation charged at least
24 hours in advance of hearing; (2) a written statement by the factfinders as to the
evidence relied upon and reasons for the disciplinary action; and (3) the right to call
witnesses on his own behalf and to present documentary evidence when institutional
safety or correctional goals will not be unduly placed in hazard.” Robson v. Biester,
420 A.2d 9, 12 (Pa. Cmwlth. 1980) (citing Wolff v. McDonnell, 418 U.S. 539
(1974)).

              Here, the Petition pleads facts sufficient to support a claim that the
process Petitioner received in this matter was inadequate. Petitioner alleges that he
did not receive a copy or notification of the misconduct charge at least 24 hours prior
to his misconduct hearing. See Petition at 1-2 & 5, ¶¶ 4, 7 & 20. Likewise, the
Petition alleges that Petitioner was not afforded his right to call witnesses and/or
present documentary evidence. See Petition at 5, ¶ 20. While these allegations may
be challenged and contradicted by documentary or testimonial evidence later in the




       2
          Pursuant to Commonwealth Court Internal Operating Procedure 414(a), 210 Pa. Code §
69.414(a), unreported panel decisions of this Court, issued after January 15, 2008, may be cited
for their persuasive value.

                                               4
proceedings,3 at this point in the proceedings, they suffice to state claims upon which,
if proven, the Court may grant Petitioner relief. Robson.
               For the foregoing reasons, we overrule the Preliminary Objections.




                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       3
          We note that Department and Petitioner have each attached, to various filings in this
matter, differing versions of the misconduct report allegedly served upon Petitioner. See
Preliminary Objections, Exhibit A; Petitioner’s Brief in Opposition to Preliminary Objections,
Exhibit 1. While the authenticity of these competing documents presents an obvious question of
fact and an evidentiary question upon which the outcome of the matter may ultimately hinge, the
documents are irrelevant for the purpose of determining the Preliminary Objections, which, as
discussed supra, requires this Court to determine whether Petitioner has stated a claim upon which
relief may be granted based solely on the Petition and attached documentation. See Diess v. Pa.
Dep’t of Transp., 935 A.2d 895, 903 (Pa. Cmwlth. 2007) (“Courts reviewing preliminary
objections may consider not only the facts pleaded in the complaint, but also documents or exhibits
attached to the complaint, and based upon the averments and documentary support may address
challenges to the legal sufficiency of the complaint.”).

                                                5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jerard Bradley,                         :
                  Petitioner            :
                                        :
            v.                          :
                                        :
Pennsylvania Department                 :
of Corrections,                         :   No. 374 M.D. 2020
                 Respondent             :


                                   ORDER


            AND NOW, this 11th day of January, 2021, the Preliminary Objections
to the Petition for Review filed by the Pennsylvania Department of Corrections are
OVERRULED. The Pennsylvania Department of Corrections is directed to file an
answer to Jerard Bradley’s Petition for Review within 30 days of the date of this
order.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge